Exhibit 10.2

FALCON 2000EX EASy AIRCRAFT

PURCHASE AGREEMENT

NUMBER 2000-05-07191 DFJ

This is a contract for the purchase and sale of one new Falcon 2000EX EASy
aircraft.

 

1. CONTRACTING PARTIES

 

   SELLER                           BUYER Name    Dassault Falcon Jet Corp.   
   Name    M.D.C. Holdings, Inc. Address    Teterboro Airport       Address   
4350 South Monaco Street    200 Riser Road          Denver, CO 80237   
Little Ferry, New Jersey 07643          Phone    (201) 440-6700       Phone   
(303) 773-1100 Fax    (201) 541-4535       Fax    (303) 771-3461

Seller and Buyer acknowledge and agree by execution of this Falcon 2000EX EASy
Aircraft Purchase Agreement Number 2000-05-07191 DFJ, that the exhibits attached
hereto are expressly incorporated into and made a part of this Agreement. The
term “Agreement” or “Purchase Agreement” shall collectively refer to this
“Falcon 2000EX EASy Aircraft Purchase Agreement Number 2000-05-07191 DFJ” and
all exhibits attached hereto. To the extent that any terms of this Falcon 2000EX
EASy Aircraft Purchase Agreement Number 2000-05-07191 DFJ or the Special
Conditions set forth in Exhibit 6 conflict, the terms contained in the Special
Conditions shall control.

 

2. AIRCRAFT DESCRIPTION

One new Falcon 2000EX EASy as described in the specification attached hereto as
Exhibit 1 (including the Dassault Aviation/Honeywell “EASy Cockpit”) (the
“Aircraft Specification”) and with the optional equipment and customized
interior items as described in Exhibit 5 or later identified pursuant to
Section 3 (the “Outfitting Specification”) (collectively, the “Aircraft”). The
Aircraft Specification and the Outfitting Specification shall be collectively
referred to as the “Specification.” The Aircraft shall be factory new with no
prior damage history (other than possible Cosmetic Damage repaired to a like-new
condition). “Cosmetic Damage” shall be defined to mean only items such as
surface impressions, scratches, and other items of a similar nature, provided
that they are engineered and approved to be blended, filled and repaired, and
provided further that such Cosmetic Damage has been disclosed to and approved by
Buyer prior to the Delivery Date.

 

Page 1 of 9



--------------------------------------------------------------------------------

3. OPTIONAL EQUIPMENT

The optional equipment and customized interior items selected by Buyer (if any)
are described in Exhibit 5. If no Exhibit 5 is attached, the optional equipment
and customized interior items will be identified in a subsequent Change Order to
this Purchase Agreement. Buyer shall be entitled to purchase optional equipment
for the Aircraft at the prices set forth in the 2007 price list for optional
equipment attached hereto as Exhibit 9 provided such selections are made by
Buyer pursuant to Section 8 for a Falcon 2000 EX EASy aircraft with a Scheduled
Delivery Date in calendar year 2007.

 

4. PRICE

 

Price without optional equipment and customized interior items

   $ 25,200,000.00  (U.S.)

Price of optional equipment and customized interior items

   $  To Be Determined  (U.S.)

Total

   $ 25,200,000.00  (U.S.)     
 
  Plus the Price of Optional
Equipment and Customized
Interior Items  
 
 

 

5. PAYMENT SCHEDULE

 

Due On Signing of this Purchase Agreement

   $ 1,260,000.00  (U.S.)

Due Twelve Months Prior To The Scheduled Delivery Date (i.e., July 31, 2006)
(the “Progress Payment”)

   $ 1,260,000.00  (U.S.)

Due On Delivery of the Completed Aircraft

   $ 22,680,000.00  (U.S.)*     
 
  Plus the Price of
Optional Equipment and
Customized Interior Items  
 
 

--------------------------------------------------------------------------------

* See Exhibit 6, paragraph 2.

All payments must be made in United States Dollars. Payments shall be made via
wire transfer of immediately available Federal Reserve Bank Funds to Seller’s
designated account.

 

6. SCHEDULED DELIVERY DATE AND LOCATION

The scheduled delivery date of the completed Aircraft is July 31, 2007 (See
Exhibit 6, paragraph 3)(the “Scheduled Delivery Date”). The actual date of
delivery of the Aircraft shall be referred to as the “Delivery Date.”

The Aircraft will be delivered at Adams Field, Little Rock, Arkansas, or other
mutually agreeable location in the continental United States.

 

Page 2 of 9



--------------------------------------------------------------------------------

7. AIRCRAFT AND ENGINE WARRANTIES

The Aircraft warranty is set forth in Exhibit 2. The Engine warranty is set
forth in Exhibit 3. The APU warranty is set forth in Exhibit 4.

 

8. SELECTION OF OPTIONAL EQUIPMENT, INTERIOR FURNISHING AND LAYOUT, INTERIOR
FINISHING MATERIALS AND EXTERIOR PAINT

In order to ensure timely delivery of the Aircraft, Buyer agrees to complete its
selection of optional equipment (cockpit and cabin), interior furnishing and
layout, interior finishing materials (woods, leathers, fabrics, metal finish and
carpets) and exterior paint design, no later than 10 months prior to the
Scheduled Delivery Date. Seller acknowledges that Buyer intends to complete its
selections within forty-five (45) days of the execution of this Agreement and
agrees that Seller’s staff shall be available to assist Buyer in making these
selections. All selections will be documented in a written change order (C.O.)
to this Purchase Agreement. The C.O. will list Buyer’s selections, their prices
and the impact (if any) on the Scheduled Delivery Date. The price of the
optional equipment and customized interior items shall be due on delivery of the
Aircraft. If Buyer fails to complete its selections on time, Seller shall have
the right to adjust the Scheduled Delivery Date only to the extent reasonably
necessary to account for Buyer’s delay and to adjust the Options Prices only to
the extent that Seller incurs disruption costs to its production schedule as the
result of the change in the Scheduled Delivery Date. Any C.O. issued with
respect to the Aircraft shall be signed by both parties and clearly state the
impact to the price of the Aircraft, as well as the Scheduled Delivery Date, if
any.

After completion of the initial Outfitting Specification, Buyer may request
additional changes to the Aircraft by submitting such changes to Seller. Seller
shall use its best efforts to advise Buyer of any expense as well as any delay
in the Scheduled Delivery Date associated with such changes within ten
(10) working days of Buyer’s submission or, if Seller cannot meet such ten
(10) day period, the date on which Seller can notify Buyer of such change, which
in no event shall be fifteen (15) days after Buyer’s submission. Within three
(3) working days of Seller’s advisement, Buyer shall communicate to Seller, the
changes, if any, that Buyer desires to effect and the parties will execute a
C.O. documenting such changes. Seller’s right to adjust the Scheduled Delivery
Date in association with Buyer’s requested changes is limited to adjustment only
to the extent reasonably necessary to account for Buyer’s requested changes.

 

9. PRE-DELIVERY ACTIVITIES

Buyer shall have the right to visit Seller’s Little Rock, Arkansas completion
facility during the time the Aircraft is being outfitted in order to monitor its
progress. To assure proper coordination, Buyer will give Seller’s authorized
representative in Little Rock at least two (2) business days advance notice of
any intended visit. During such visits, Seller shall provide Buyer’s
representative with the use of appropriate office space and Buyer’s
representatives will abide by Seller’s rules and procedures concerning plant
safety and will coordinate all questions they may have concerning the Aircraft
through Seller’s designated customer representative. It is understood that Buyer
shall have the right to have such representative at Seller’s facility in Little
Rock during the entire period the

 

Page 3 of 9



--------------------------------------------------------------------------------

Aircraft is in such facility for completion. All travel and living expenses
related to such visits shall be borne by Buyer. Upon request, Seller shall
provide a summary of discrepancies found during test flights performed by Seller
and corrective actions taken to cure such discrepancies as well as periodic
status reports of all interior completion milestones and any change to the
Scheduled Delivery Date, along with the details of any problems that may
interfere with the completion schedule. Seller shall use its best efforts to
maintain the progress of completion and to meet the Scheduled Delivery Date of
the Aircraft as scheduled. The interior work shall be of the highest quality and
meet or exceed industry standards for corporate jet aircraft of this caliber and
shall meet all of the Seller’s obligations under this Agreement.

 

10. INSPECTION AND ACCEPTANCE

Seller will notify Buyer in writing at least ten (10) business days before the
date the Aircraft will be tendered for Buyer’s inspection and acceptance in the
condition required by this Agreement. Once notified, Buyer will complete its
inspection no later than ten (10) business days after the Aircraft is tendered
by Seller in the condition required by this Agreement or such longer duration as
Buyer may reasonably require if Buyer in good faith believes that such extension
is necessary to confirm that there is no defect in the Aircraft. As part of its
inspection, Buyer shall be entitled to participate in a cold soak flight test
under Seller’s command and control of no more than six (6) hours to verify that
the Aircraft complies with the Specification and all of the requirements set out
in this Agreement and that all of the Aircraft systems and equipment are
functioning properly. Buyer shall be entitled to have up to four
(4) representatives participate in the flight test and all discrepancies noted
during such inspection shall be documented on Seller’s standard “Squawk List.”
Seller will correct all such discrepancies to Buyer’s reasonable satisfaction at
no cost to Buyer. Following Seller’s correction of such discrepancies, Buyer may
re-inspect the Aircraft, including performing a reasonable test flight if
required to confirm the correction of the discrepancies to Buyer’s reasonable
satisfaction. It is understood that all flights performed prior to the Delivery
Date shall be at Seller’s sole expense. All discrepancies which Buyer agrees
that Seller may correct after the Delivery Date shall be corrected in accordance
with a schedule which is mutually satisfactory to both parties, provided that
Buyer shall have the right to require the correction of all discrepancies and
airworthiness related items prior to the Delivery Date. In the event Buyer
elects to defer the correction of any such discrepancies until after the
Delivery Date, they shall be corrected as soon as practicable and in all events
not later than six (6) months after Buyer’s acceptance of the Aircraft unless
expressly agreed to by both parties, and all costs and expenses of correcting
such discrepancies (including test flight costs as described above, if any)
shall be at Seller’s sole expense.

Acceptance of the Aircraft will be evidenced by Buyer’s execution of a
Memorandum of Outfitted Delivery attached hereto as Exhibit 7 which acknowledges
that the Aircraft has been inspected and found to be in compliance with the
terms and conditions of this Purchase Agreement except for discrepancies noted
on the “Squawk List” which Buyer agrees to permit Seller to correct after the
Delivery Date.

 

11. TRANSFER OF TITLE AND RISK OF LOSS

Once the Aircraft has been accepted, Seller shall transfer title to the Aircraft
to Buyer free and clear of all liens, security interests, mortgages, claims,
charges or encumbrances by means of a written FAA bill of sale and a warranty
bill of sale in the form attached hereto as Exhibit 8, which shall have been
pre-positioned in escrow with Insured Aircraft Title

 

Page 4 of 9



--------------------------------------------------------------------------------

Service, Inc. in Oklahoma City, Oklahoma. The parties shall each be responsible
for one-half of the fees of the escrow agent related to the filing of the
aforementioned documents. The bill of sale will include Seller’s unconditional
express warranty of clear title to the Buyer. Upon Buyer’s execution and
delivery to Seller of the Memorandum of Outfitted Delivery acknowledging
delivery of the Aircraft, risk of loss of the Aircraft shall automatically pass
to Buyer.

 

12. AIRWORTHINESS DOCUMENTATION

On the Delivery Date, Seller shall deliver a current, valid and effective
Standard Certificate of Airworthiness issued by the United States Federal
Aviation Administration (FAA) for the Aircraft without exception or limitation.
In addition, Seller shall supply Buyer with documentation verifying that all
previously issued FAA Airworthiness Directives applicable to the Aircraft which
are issued as of the Delivery Date and all Mandatory issued by the Aircraft
manufacturer as of the Delivery Date have been or will be complied with at no
additional cost to Buyer. The aircraft shall be delivered with a United States
Aircraft Registration Number to be designated by the Buyer at a later date,
provided such number has been authorized for assignment to Seller. In addition,
all avionics components of the Aircraft which require identification by aircraft
registration shall be registered and recorded with Buyer’s designated
registration number.

 

13. TRAINING

The price of the Aircraft includes a standard initial training course for four
(4) pilots and two (2) maintenance technicians identified by Buyer. The training
program will be conducted at an authorized training facility identified by
Seller and will include the standard initial training curriculum offered by the
training facility for the Falcon model in question. All travel and living
expenses incurred by Buyer’s representatives related to the training will be
borne by Buyer.

Buyer shall schedule its training classes directly with the training facility’s
representatives. The initial training must be completed no earlier than six
(6) months before the Scheduled Delivery Date nor later than twelve (12) months
after the Delivery Date.

The price of the Aircraft also includes recurrent training courses, at Buyer’s
option, for: (i) four (4) pilots for a period of one (1) year or (ii) two pilots
per year for a period of two (2) years from the Delivery Date.

 

14. TAXES

14.1 Seller shall be responsible for the payment of any fees and expenses
related to: (a) any and all sales, excise and other similar taxes assessed on
the sale of materials or equipment to Seller for incorporation into the
Aircraft, (b) any personal property taxes assessed against the Aircraft or any
part thereof prior to the Delivery Date, and (c) the income of Seller resulting
from the sale of the Aircraft or otherwise.

14.2 Buyer shall be responsible for the payment of all other taxes including all
other sales, excise or use taxes assessed in connection with the transactions
described in this Purchase Agreement including, if necessary, giving Seller a
tax certification or tax indemnification as set forth below:

 

  (A) A tax certification which may be required by Seller under the existing
laws and regulations of the jurisdiction agreed to in paragraph 6 of this
Agreement; or

 

Page 5 of 9



--------------------------------------------------------------------------------

  (B) A tax indemnification in those jurisdictions where Seller is not required
to administer the laws and regulations of said jurisdiction.

14.3 Seller agrees to indemnify and hold Buyer and its officers, directors,
employees, shareholders and affiliates harmless with respect to any of the
taxes, fees, commissions or other charges noted in paragraph 14.1 above. Buyer
agrees to indemnify and hold Seller and its officers, directors, employees,
shareholders and affiliates harmless with respect to any of the taxes, fees, or
other charges noted in paragraph 14.2 above.

 

15. COSTS RELATED TO EXPORT SALES

If Buyer intends to export the Aircraft out of the United States immediately
after title transfer, Seller shall supply an FAA Export Certificate of
Airworthiness to Buyer at no cost. All costs related to importing, certifying
and registering the Aircraft in the foreign country shall be borne by Buyer.
Buyer will notify Seller if it intends to export the Aircraft out of the United
States as soon as possible after execution of this Agreement.

 

16. EXCUSABLE DELAYS

Seller shall not be responsible for delays or failures in performance due to the
occurrence of events outside of its control and without its negligence. Such
events include but are not limited to strikes (other than by Seller’s
employees), storms, floods, acts of war, fires and interruption of utility
services. Should such an event occur, Seller shall promptly notify Buyer in
writing regarding the cause of the delay or failure and the expected impact on
its contractual performance.

If any excusable delay is anticipated by Seller to exceed ninety (90) days from
the Scheduled Delivery Date, Buyer may terminate the Purchase Agreement and all
payments made under this Purchase Agreement shall be immediately returned to
Buyer. If the delivery is delayed more than ninety (90) days from the Scheduled
Delivery Date due to excusable delay as described above and Buyer does not elect
to terminate the Purchase Agreement, then Seller shall pay Buyer interest on all
payments received from Buyer calculated at a rate equal to the three (3) month
LIBOR rate as published in the Wall Street Journal plus 100 basis points
adjusted quarterly from the 91st day from the Scheduled Delivery Date until the
Delivery Date. In the event Buyer elects to receive such payments, such payments
will be credited against the final invoice and shall constitute Buyer’s sole
remedy for delivery delay; provided however, that Buyer may elect to terminate
this Purchase Agreement and receive back its payments during any continued delay
(i.e., after the 90th day of the excusable delay period) but upon such
termination shall not be entitled to interest on the return of its payments.

 

17. DEFAULT

17.1 Except for excusable delays, Seller shall be deemed to be in material
default if it fails to deliver the Aircraft in the condition required by this
Agreement to Buyer within sixty (60) days of the Scheduled Delivery Date or any
revised delivery date contained in a C.O. to this Agreement. In such event, and
if Buyer has not elected to make Seller’s standard progress payments, then Buyer
shall no longer be responsible for interest on the

 

Page 6 of 9



--------------------------------------------------------------------------------

unpaid portion of each of Seller’s standard payments as set forth in Section 2
of Exhibit 6. In such event, and if Buyer has elected to make Seller’s standard
progress payments, Seller shall pay interest at a rate equal to the three
(3) month LIBOR rate as published in the Wall Street Journal plus 100 basis
points adjusted quarterly commencing with the 31st day after the Scheduled
Delivery Date or any revised delivery date contained in a C.O. to this
Agreement, until the date the outfitted Aircraft is actually delivered to Buyer,
and Buyer shall receive a credit for such sum on the final invoice for the
Aircraft.

In the event the Aircraft is not delivered to Buyer due to Seller’s default on
or before the sixtieth (60th) day beyond the Scheduled Delivery Date, or any
revised delivery date contained in a C.O. to this Agreement, Buyer shall have
the option to: a) terminate the Purchase Agreement and receive an immediate
refund of all sums on deposit, in which case Buyer and Seller shall have no
further obligations except as provided in the Purchase Agreement; or b) accept
use of a Seller-provided replacement Falcon 2000EX EASy, or other comparable
Falcon 2000 aircraft reasonably acceptable to Buyer, for specific flights agreed
to by both parties, at no cost to Buyer other than operating expenses for the
replacement aircraft for an interim period until delivery of the Aircraft.
Buyer’s election to accept the use of a Seller-provided replacement Falcon
aircraft shall not affect Buyer’s right to terminate this Agreement under option
a) above at any time after the sixtieth (60th) day after the Scheduled Delivery
Date or any revised delivery date contained in a C.O. to this Agreement in the
event of a continuing delay in the delivery of the Aircraft.

17.2 Buyer shall be deemed to be in material default if it: (i) fails to make
any payment when due hereunder (subject to a five (5) day grace period to cure
such default after receipt of written notice of default from Seller); (ii) fails
to accept title to the Aircraft when the Aircraft is properly tendered by Seller
in accordance with the requirements of this Agreement; or (iii) upon the
occurrence of any of the events set forth in Section 17.3 below. In the event of
Buyer’s default hereunder, Seller, as its sole remedy, shall have the right to
retain all payments previously made by Buyer under this Purchase Agreement up to
a maximum amount of five percent (5%) of the fully outfitted price of the
Aircraft, unless such default occurs within ten (10) months prior to the
Scheduled Delivery Date, in which case the Seller may retain up to a maximum of
ten percent (10%) of the fully outfitted price of the Aircraft. The retention of
such funds by Seller shall constitute liquidated damages for Buyer’s default.

17.3 Either party shall be deemed to be in default immediately and without prior
notice upon the occurrence of any of the following events:

 

  (a) The insolvency of such party;

 

  (b) The institution by or against such party of any voluntary or involuntary
proceedings under any insolvency or bankruptcy law;

 

  (c) The adjudication of such party as bankrupt or insolvent;

 

  (d) The appointment of a receiver of such party’s property; or

 

  (e) The assignment by such party for the benefit of creditors.

17.4 Upon destruction of the Aircraft or damage to the Aircraft beyond economic
repair which occurs prior to the Delivery Date, Buyer may elect in its sole
discretion to: (a) terminate this Purchase Agreement and upon such termination,
Seller shall promptly

 

Page 7 of 9



--------------------------------------------------------------------------------

return to Buyer all payments previously made by Buyer to Seller plus interest
(unless due to an excusable event) calculated at a rate equal to the three
(3) month LIBOR rate as published in the Wall Street Journal plus 100 basis
points adjusted quarterly from the time of receipt of funds by Seller to the
time of refund to Buyer, and neither party shall have any further obligation to
the other, or (b) to be assigned to the next available Falcon 2000EX EASy
aircraft, (subject to the rights of other customers similarly situated). If
Buyer elects to be assigned the next available Falcon 2000EX EASy aircraft, the
total purchase price of the next available aircraft will be subject to a
reasonable price adjustment for escalation and a reasonable adjustment for any
new or additional equipment, improvements in the replacement aircraft, or
reduction in the list price of such aircraft. Buyer must provide notice to
Seller of its exercise of this option within thirty (30) days of Seller’s notice
of such destruction or damage or Buyer shall be deemed to have elected option
(a) above. The payment schedule for the replacement aircraft shall take into
account the monies already held by Seller.

 

18. LIMITED RIGHT OF ASSIGNMENT

This Purchase Agreement and the rights created hereunder are not assignable by
either party except that Buyer may assign this Purchase Agreement in the
following limited circumstances:

 

  (A) To a bank or other financial institution as part of a financing
arrangement; or

 

  (B) To a leasing company where Buyer or an affiliate of Buyer, or any entity
controlled by the majority shareholder of Buyer or Buyer’s parent intends to
operate the Aircraft as a lessee after delivery to the leasing company; or

 

  (C) To a wholly owned subsidiary, parent or affiliate of Buyer, or any entity
controlled by the majority shareholder of Buyer or Buyer’s parent, so long as
such party actually intends to operate the Aircraft and so long as the
controlling ownership interest in such party does not change (As used herein,
the term affiliate shall mean an entity within the same ownership control group
as Buyer); or

 

  (D) As set forth in paragraph 25.

In any of the above situations, Buyer will furnish Seller with a copy of the
written assignment document at least five (5) days prior to the effective date
of the assignment. Any other attempted assignment shall be void and without
legal effect.

 

19. CHOICE OF LAW

Both parties agree that this Purchase Agreement shall be interpreted under and
performance shall be governed by the laws of the State of New York, United
States of America.

 

20. NOTICES

Any notice provided by the parties under this Agreement shall be deemed properly
served if delivered by hand or sent via telefax, certified mail or express
overnight mail to the address listed in this Purchase Agreement or any
subsequent address supplied by either party. Express mail sent to Seller should
be addressed to Teterboro Airport, 200 Riser Road, Little Ferry, New Jersey
07643, Attention: General Counsel.

 

Page 8 of 9



--------------------------------------------------------------------------------

21. SPECIAL TERMS AND CONDITIONS

Any special terms and conditions related to this transaction are set forth in
Exhibit 6 (the “Special Conditions”).

 

22. ENTIRE AGREEMENT

This document and its attachments contain the entire agreement between the
parties with respect to the purchase and sale of the Aircraft. This Purchase
Agreement may only be modified or amended by a written document signed by both
parties.

 

23. CONFIDENTIALITY

Seller agrees not to disclose the identity of or any information about Buyer to
any other person without prior written consent of Buyer, except as required by
law or to carry out Seller’s obligations under this Agreement. Each party agrees
not to disclose the terms and conditions of this Purchase Agreement to any other
person without prior written consent of the other party, except: (a) as required
by law; (b) to permitted assigns under Section 18 of this Purchase Agreement;
(c) in connection with the maintenance of the Aircraft or any part thereof, or
the sale, lease or other disposition of the Aircraft and (d) to such party’s
accountants, lawyers, agents, consultants and lenders.

 

24. COUNTERPARTS

This Purchase Agreement may be executed by facsimile transmission in two or more
counterparts, each of which shall be deemed an original and shall be effective
when executed by both parties. Following such transmission, the parties agree
that executed originals will be forwarded by mail or courier to the respective
parties.

 

25. TAX FREE EXCHANGE

Buyer may structure the transaction herein contemplated as the transfer of
relinquished property and/or receipt of replacement property pursuant to a
like-kind exchange under the provisions of Section 1031 of the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations promulgated thereunder
and pursuant to a sales/use tax trade-in under Buyer’s applicable state law. In
addition, Buyer expressly reserves the right to assign its rights together with
its obligations, in this Agreement to an Exchange Accommodation titleholder as
provided in Revenue Procedure 2000-37, 2000-40 IRB 1 (September 15, 2000), a
qualified intermediary or a dealer entity, on or before the Delivery Date, and
such assignment shall be in writing and consented to by Seller. Seller agrees to
cooperate with Buyer if requested by Buyer to structure the transaction in such
manner, including, without limitation, the execution of any documents, including
an amendment to this Agreement, provided, Seller incurs no additional cost or
expense and is held harmless against any liability arising because of the
intended like-kind exchange or sales tax trade-in, or any challenge to or
failure of this transaction to qualify for such treatment.

 

SELLER    BUYER DASSAULT FALCON JET CORP.    M.D.C. HOLDING, INC. By:  

/s/ unrecognizable

   By:   

/s/ Michael Touff

Title:  

Vice President

   Title:   

Senior Vice President

Date:  

November 7, 2005

   Date:   

November 7, 2005

 

Page 9 of 9



--------------------------------------------------------------------------------

EXHIBIT 6 … 2000-05-07191

Page 1 of 13

 

SPECIAL CONDITIONS

NOTWITHSTANDING ANY PROVISIONS TO THE CONTRARY APPEARING ELSEWHERE IN THE
AGREEMENT, THE FOLLOWING SPECIAL CONDITIONS ARE HEREBY INCORPORATED AND SHALL
PREVAIL IN THE EVENT OF CONFLICT WITH OTHER PROVISIONS OF THE AGREEMENT

 

1. Discount:

As a point of clarification, the total price which appears in Section 4 on the
face of the Agreement includes a special discount granted to Buyer from Seller’s
List Price in the amount of One Million Four Hundred and Fifty Thousand Dollars
($1,450,000.00).

 

2. Payments:

It is understood that the balance due upon delivery of the Aircraft cited in
Section 4 of this Agreement shall be adjusted to include the aggregate amount of
interest which Seller would have earned had Buyer made Seller’s standard
payments in lieu of the actual payments made under this Agreement. As set forth
below, such interest shall be calculated by reference to the following schedule:

 

Date

   Standard
Payments    Actual
Payments   

Unpaid

Portion

 

Upon Execution Hereof

   $ 1,260,000    $ 1,260,000      Not Applicable  

January 31, 2006

   $ 2,520,000      None    $ 2,520,000 *

Progress Payment (i.e., July 31, 2006)

   $ 5,040,000    $ 1,260,000    $ 3,780,000 *

January 31, 2007

   $ 7,560,000      None    $ 7,560,000 *

--------------------------------------------------------------------------------

* With respect to these payments, Buyer shall pay interest on the unpaid portion
for each payment described above. Interest shall be calculated at a rate equal
to the three (3) month LIBOR rate as published in the Wall Street Journal plus
100 basis points adjusted quarterly from the date each payment was scheduled to
be made and terminate on the actual Delivery Date unless such actual Delivery
Date was delayed due to a cause other than Buyer’s fault in which case the
interest payment period shall terminate on the Scheduled Delivery Date set forth
in this Agreement.



--------------------------------------------------------------------------------

EXHIBIT 6 … 2000-05-07191

Page 2 of 13

 

Notwithstanding the foregoing, Buyer may, at its option, elect to make the
standard payments set forth above. If Buyer so elects, Buyer shall no longer be
responsible for interest on the unpaid portion as described above as of the date
Buyer makes full payment of the outstanding standard payments.

 

3. Delivery Quarter:

As noted in Section 6, the Scheduled Delivery Date for the Aircraft is July 31,
2007. It is understood that Buyer has specifically contracted with Seller to
purchase the Aircraft due to its current desire to purchase the last Falcon
2000EX EASy delivery position scheduled for delivery by Seller in the third
calendar quarter of 2007. For valid business reasons, Buyer has requested and
Seller has agreed to grant Buyer the option to purchase another Falcon 2000EX
EASy aircraft (“Later Aircraft”) in lieu of the Aircraft under certain agreed
conditions. Accordingly, Buyer and Seller agree to utilize the following
procedure in connection with such option to purchase the Later Aircraft.

As soon as it has been determined, but in no event earlier than December 9,
2005, Seller shall notify Buyer in writing that the Aircraft covered by this
Agreement is the last Falcon 2000EX EASy aircraft available for sale with a
Scheduled Delivery Date during the third calendar quarter of 2007. (This assumes
that such event occurs prior to the twelve (12) month payment due under
Section 4 of this Agreement).

Once Seller has provided such notification to Buyer, Buyer shall have four
(4) business days to provide written notice to Seller which:

 

  (i) confirms to Seller that Buyer wishes to purchase the Aircraft to be
delivered in July, 2007 and waive any further rights it may have under this
clause; or

 

  (ii) requests that Seller reschedule the Scheduled Delivery Date to correspond
with the last Falcon 2000EX EASy delivery position scheduled for delivery by
Seller in the fourth calendar quarter of 2007 or the next quarter in which
Seller has a position available; or

 

  (iii) advises Seller that Buyer wishes to terminate this Agreement and receive
a prompt refund of all payments it has made to Seller under this Agreement
(without interest), at which time both parties shall be deemed automatically
released from any further rights or obligations hereunder, except Seller’s
obligation to return the payments. Seller shall return such payments within two
(2) business days.

Should Seller fail to receive such notice within said time period, Buyer shall
be deemed to have selected option (ii) above, unless Seller’s notification to
Buyer is for the last Falcon 2000EX EASy aircraft available in the 4th quarter
of 2008, in which case Buyer shall be deemed to have selected option
(iii) above.

In the event Buyer exercises its option under (ii) above, the parties shall
amend this Agreement to account for any differences in terms and conditions
(including but not necessarily limited to specifications, price, payment
schedule, delivery schedule, extending the commencement of interest, etc);
provided, however, that the purchase



--------------------------------------------------------------------------------

EXHIBIT 6 … 2000-05-07191

Page 3 of 13

 

price (without optional equipment and customized interior items) described in
Section 4 shall be adjusted if Buyer later confirms it wishes to purchase the
Aircraft to be delivered in fourth quarter 2007 or thereafter. In such event,
the parties agree that the purchase price shall be increased in accordance with
the following schedule:

 

Delivery Quarter

  

Price Increase

From Third Quarter 2007

   New Adjusted Price  

4th Quarter 2007

   Plus $200,000.00    $ 25,400,000.00 *

1st Quarter 2008

   Plus $500,000.00    $ 25,900,000.00 *

2nd Quarter 2008

   Plus $250,000.00    $ 26,150,000.00 *

3rd Quarter 2008

   Plus $250,000.00    $ 26,400,000.00 *

4th Quarter 2008

   Plus $250,000.00    $ 26,650,000.00 *

 

--------------------------------------------------------------------------------

* Plus the Price of Optional Equipment and Customized Interior Items

It is understood that such amendment shall also contain a provision whereby
Seller will be obligated to notify Buyer of the last new Falcon 2000EX EASy
aircraft available for delivery in each succeeding calendar quarter through the
fourth quarter of 2008. Upon receipt of each such notice, Buyer shall have the
three (3) options set forth in subparagraphs (i), (ii), and (iii) above with
respect to the aircraft in question. However, in the event the Progress Payment
called for in Section 5 of the Purchase Agreement and Section 2 of this Exhibit
6 comes due before the applicable notice is sent by Seller, Buyer shall be
required to make such payment when due; provided, however, that should Buyer
fail to make such payment within five (5) business days of its due date, then
this Agreement shall automatically terminate as set forth in paragraph 3
(iii) above.

Notwithstanding anything contained herein to the contrary, Buyer agrees that in
the event Buyer exercises its option under (i) above, Buyer shall make the
Progress Payment within two (2) business days of such exercise.

 

4. Trade-In Aircraft:

At Buyer’s option, Seller shall act as Buyer’s exclusive broker in connection
with the sale of Buyer’s Falcon 2000 aircraft, serial number 147 (the “Trade-In
Aircraft”). Buyer shall notify Seller of Buyer’s election to exercise this
option on or before six (6) months prior to the Scheduled Delivery Date.

A separate Exclusive Aircraft Sales Brokerage Agreement, the form of which is
attached hereto as Exhibit 10 (“Brokerage Agreement”), will be executed at least
six (6) months prior to the Scheduled Delivery Date of the Aircraft which, among
other things, sets the Seller’s broker’s fee at one percent (1%), of the actual
sales price paid by the purchaser of the Trade-In Aircraft, plus reasonable out
of pocket marketing and advertising expenses incurred by Seller in connection
with such sale. It is understood that under the terms of the Brokerage
Agreement, Buyer, in its sole and absolute discretion, shall have the final
decision with regard to the acceptance of any offer for the Trade-In Aircraft.

 



--------------------------------------------------------------------------------

EXHIBIT 6 … 2000-05-07191

Page 4 of 13

 

In the event the Trade-In Aircraft is not sold under the Brokerage Agreement
prior to the Delivery Date of the Aircraft, Buyer shall have the additional
option to trade-in the Trade-In Aircraft together with its Honeywell engines,
and any and all equipment, (manuals updated to the current revision level), and
loose equipment installed therein to Seller, on (at Buyer’s option) a like-kind
exchange basis, at a trade-in value equal to either: (i) 95% of the fair market
value of the Trade-In Aircraft; or (ii) a stipulated trade-in value of
$16,774,750.00; whichever trade-in value is higher (such higher value
hereinafter referred to as the “Trade-In Value”), and the Trade-In Value shall
be credited towards the balance due upon delivery of the Aircraft.

It is understood that the stipulated trade-in value of $16,774,750.00 is based
on Buyer trading in the Trade-In Aircraft to Seller on or before July 31, 2007
(or such later date if the Aircraft is delayed beyond its scheduled July 31,
2007 delivery date), such date to be commensurate with the Scheduled Delivery
Date of the Aircraft. In the event Buyer elects to exercise its option to
purchase a Later Aircraft (as defined in Exhibit 6, paragraph 3) then, the
stipulated trade-in value of $16,774,750.00 shall be decreased at the rate of
one half percent (0.5%) per month (or pro-rated portion thereof) for each month
that elapses prior to the trade-in date.

For illustrative purposes, should Buyer elect to purchase a Later Aircraft, the
parties agree that the stipulated trade-in value shall be decreased as follows:

 

Later Aircraft

ActualDelivery Month

  

Depreciation

Per Cent (%)

 

Revised Stipulated

Trade-In Value

   (0.5% for 5 Months)  

December 2007

   (2.5%)   $16,359,554.00

No later than thirty (30) days prior to the Scheduled Delivery Date, Seller and
Buyer agree to use the following procedure to determine the fair market value of
the Trade-In Aircraft. For those transactions where at least three (3) retail
sales of the same make and model Aircraft have occurred during the six (6) month
period which immediately precedes the scheduled trade-in date, the fair market
value shall be determined within thirty (30) days of such potential trade-in by
taking the arithmetic average of the appraisals provided by three
(3) independent aircraft brokers (one each nominated by Buyer and Seller, and a
third who is acceptable to both Buyer and Seller). All such appraisals shall be
based primarily upon actual sales prices of aircraft of the same make, model,
and approximate serial number, adjusted for hours logged on the aircraft , its
condition, maintenance status, and engine maintenance program coverage (such as
MSP), for actual sales that have occurred within the preceding six (6) months.
All such appraisals shall assume that a C check has been completed on the
Trade-In Aircraft. The agreed upon fair market value shall be documented in
writing signed by both Buyer and Seller.

For those transactions where at least three (3) retail sales of the same make
and model Aircraft have not occurred during the six (6) month period which
immediately precedes the scheduled trade-in date, the parties shall use a
combination of the above described method to determine fair market value
(assuming at least 1 retail transaction has occurred



--------------------------------------------------------------------------------

EXHIBIT 6 … 2000-05-07191

Page 5 of 13

 

during the six (6) month period in question) and any other reasonable means
which the appraisers agree will identify what a willing Buyer and willing Seller
would pay and accept for such aircraft under the market conditions prevalent on
or near the trade-in date.

In the event the Trade-In Value as determined above, exceeds the actual balance
due upon delivery of the Aircraft, then any prior deposits made by Buyer shall
be promptly refunded to Buyer to the extent of such excess. It is understood
that upon the eventual sale of the Trade-In Aircraft by Seller, Seller shall not
receive any brokerage fee from Buyer, as contemplated under the Brokerage
Agreement.

Seller’s obligation to accept title to the Trade-In Aircraft on the same date
title to the Aircraft is transferred to Buyer, is subject to compliance with all
of the following conditions precedent:

 

  (a) The Trade-In Aircraft must be delivered to Seller at a mutually agreeable
location within the continental United States, free and clear of all liens,
claims and encumbrances of any kind, together with a valid and current Standard
Certificate of Airworthiness as prescribed by the United States Federal Aviation
Regulations; with no corrosion in excess of that permitted under a C check; with
no prior history of incidents or accidents requiring an FAA Form 337; with
continuous, up-to-date and accurate set of original Log Books in the English
language; with all aircraft records kept in accordance with FAR Part 91, §91.417
and transferred in accordance with FAR Part 91, §91.419; and with all
Airworthiness Directives and mandatory engine, airframe and component Service
Bulletins due and applicable at the time of trade-in, complied with. On or
before September 3, 2007 (but in no event later than the scheduled trade-in
date), Buyer agrees, at its sole cost and expense, to perform a “C” inspection
(“C check”) on the Trade-In Aircraft, which shall replace the pre-purchase
inspection described in subparagraph (c) below if Buyer elects not to exercise
its option to purchase a Later Aircraft. The Trade-In Aircraft shall be enrolled
in MSP and shall be fully paid up by Buyer for all hours logged on the engines
and APU as of the time of trade-in to Seller. The Trade-In Aircraft shall be
enrolled in CAMP Systems International Computerized Aircraft Maintenance Program
(or equivalent) and be fully paid up by Buyer as of the time of trade-in to
Seller. Additionally, the Trade-In Aircraft shall have no cracks, tears,
wrinkles, abrasions, leaks, deformities or other similar deficiencies that are
outside the manufacturer’s maintenance manual (MRI) limits, at time of delivery,
except for normal wear and tear items.

 

  (b) All systems and equipment installed in the Trade-In Aircraft shall be in
correct operating condition in accordance with the manufacturer’s specifications
upon transfer of title to Seller. The Trade-In Aircraft shall have been
maintained in accordance with the manufacturer’s recommended maintenance
program, and if it has not been so maintained, Buyer shall bear the expense of
bringing the Trade-In Aircraft up to the manufacturer’s recommended inspection
program (5-10) items, and the recommended maintenance program (5-20) items, with
all required time and calendar actions completed without deferment or extension.

 

  (c)

In the event Buyer elects to exercise its option to purchase a Later Aircraft,
the Trade-In Aircraft and its original airframe and engine Log Books and records
shall



--------------------------------------------------------------------------------

EXHIBIT 6 … 2000-05-07191

Page 6 of 13

 

be subject to a satisfactory standard Dassault pre-purchase inspection prior to
the time of title transfer to Seller. This pre-purchase inspection requires a
minimum of fifteen (15) business days including resolution of any resultant
airworthiness discrepancies. As part of this pre-purchase inspection, Seller
shall have the right to an acceptance flight in accordance with the
manufacturer’s standard acceptance check flight procedures, not to exceed three
(3) hours in duration. If Seller desires the check flight to exceed three
(3) hours, Seller shall reimburse Buyer $2,500 per hour (or a portion thereof)
in excess of three (3) hours. The pre-purchase inspection will be performed at a
facility (in the continental United States) designated by and at the expense of
Seller. Any defects or malfunctions of an airworthy nature which may be
discovered during the course of such pre-purchase inspection, shall be corrected
at Buyer’s expense prior to delivery of the Trade-In Aircraft to Seller, or if
Seller agrees, at a mutually agreeable time following transfer of title to
Seller.

If the Trade-In Aircraft does not meet the conditions set forth herein, Seller
shall not be obligated to accept the Trade-In Aircraft in trade under this
Agreement unless the parties mutually agree to an acceptable modification to the
aforementioned terms. Further, Buyer’s Trade-In option shall automatically
terminate if for any reason Buyer fails to take delivery of the Aircraft.

It is understood that if Seller takes title to the Trade-In Aircraft it will be
for the purpose of resale. Accordingly, Seller shall commence efforts to sell
the Trade-In Aircraft upon execution of the aforementioned Exclusive Aircraft
Sales Brokerage Agreement with the intention of delivering the Trade-In Aircraft
to the new purchaser as soon as practicable after Buyer takes delivery of the
Aircraft. In this regard, Buyer hereby agrees to make the Trade-In Aircraft
reasonably available for inspection by prospective third party purchasers
commencing immediately upon execution of the Exclusive Aircraft Sales Brokerage
Agreement at mutually agreeable times and locations.

If, after the trade-in occurs, Seller resells and delivers the Trade-In Aircraft
to a third party purchaser within ninety (90) days after the date of transfer of
title to Seller, the following will apply:

 

  •  

If the resale price paid by the new purchaser is equal to or less than the
Trade-In Value, no further action will be taken.

 

  •  

If the resale price paid by the new purchaser is more than the Trade-In Value,
the excess amount shall be distributed as follows:

 

  •  

From such excess amount, Seller shall retain any reasonable out of pocket
marketing commissions, and/or advertising costs paid or incurred by Seller in
the brokering and sale of the Trade-In Aircraft, and any carrying, refurbishment
cost (including but not limited to paint, interior, engine and/or avionic
upgrades), demonstration and maintenance costs incurred by Seller in marketing
and holding the Trade-In Aircraft in its inventory prior to transfer of title to
the new purchaser.



--------------------------------------------------------------------------------

EXHIBIT 6 … 2000-05-07191

Page 7 of 13

 

  •  

Thereafter, Seller shall retain fifty percent (50%) of the remaining amount of
such excess and shall promptly refund to Buyer the other fifty percent (50%).

SELLER AGREES THAT THE TRADE-IN AIRCRAFT IS SOLD TO SELLER “AS IS”. EXCEPT FOR
THE WARRANTY OF TITLE, SELLER ACKNOWLEDGES AND AGREES THAT NEITHER BUYER NOR ANY
OF ITS AGENTS HAS MADE, AND THAT THERE ARE NO OTHER WARRANTIES, EITHER EXPRESSED
OR IMPLIED, WITH RESPECT TO THE TRADE-IN AIRCRAFT INCLUDING, WITHOUT LIMITATION,
AS TO MERCHANTABILITY OR FITNESS FOR PARTICULAR USE APPLICABLE TO TRADE-IN
AIRCRAFT OR ANY EQUIPMENT APPLICABLE THERETO. SELLER AGREES THAT UPON SELLER’S
ACCEPTANCE OF THE TRADE-IN AIRCRAFT AT DELIVERY AND SELLER’S ISSUANCE OF EXHIBIT
10 ATTACHED HERETO, SELLER WILL HAVE INSPECTED THE TRADE-IN AIRCRAFT AND FOUND
IT TO BE IN ACCORDANCE WITH THIS AGREEMENT, AND ANY RIGHT TO OBJECT THERETO IS
DEEMED WAIVED. SELLER HEREBY EXPRESSLY WAIVES ANY CLAIM FOR INCIDENTAL OR
CONSEQUENTIAL DAMAGES.

Seller and Buyer agree to execute the Confirmation of Trade-In Aircraft Delivery
attached hereto as Exhibit 11 at the time the Trade-In Aircraft is delivered to
Seller. Simultaneously with the delivery of the Trade-In Aircraft, Buyer agrees
to provide Seller with an FAA Bill of Sale for the Trade-In Aircraft and Seller
agrees to execute a mutually agreeable credit memo toward the purchase of the
Aircraft and deliver it by facsimile to Buyer.

Seller shall be responsible for claims for taxes related to the sale and
delivery of the Trade-In Aircraft to the new purchaser, excluding any income
taxes owed by Buyer as the result of such transaction.

Seller shall provide Buyer with appropriate supporting documentation evidencing
any out-of-pocket expenses for which Seller seeks reimbursement under this
section 4. Buyer reserves the right to review Seller’s records regarding all
such expenses for which Seller requests reimbursement under this section to
ensure the same are both reasonable and appropriate.

 

5. Move Up Option:

Buyer has indicated its desire to take delivery of a new Falcon 2000EX EASy
aircraft at the earliest practicable date. Accordingly, Seller agrees that if a
similar new Falcon 2000EX EASy aircraft becomes available for sale and delivery
prior to the Scheduled Delivery Date, Seller hereby grants to Buyer a right of
first refusal to purchase said aircraft in lieu of the Aircraft covered by this
Agreement. It is understood that the configuration, price, payment, and delivery
terms for such substitute aircraft will be determined by Seller and presented to
Buyer at the time such substitute aircraft is offered to Buyer. Once Seller has
notified Buyer of the availability of the substitute aircraft, Buyer shall have
three (3) business days to confirm to Seller that it is exercising its right of
first refusal. In such event, the parties shall amend this Agreement to account
for any



--------------------------------------------------------------------------------

EXHIBIT 6 … 2000-05-07191

Page 8 of 13

 

differences in terms and conditions, which are applicable to the substitute
aircraft. Further, it is understood that the right granted herein is given on a
one-time basis (i.e., once the offer has been extended by Seller and rejected or
accepted by Buyer, no further offers will be made) and is subject to any
pre-existing binding and enforceable right to purchase the substitute aircraft
that may have been granted by Seller prior to the date of this Agreement. The
provisions of this paragraph shall expire on the date, which is ten (10) months
prior to the Scheduled Delivery Date of the Aircraft covered by this Agreement.

 

6. Mandatory Service Bulletins:

All FAA Airworthiness Directives (other than those applicable to an entire class
of aircraft which are certified under Part 25), and all Mandatory Service
Bulletins issued by the manufacturer, on or before the fifth (5th) anniversary
of the Delivery Date shall be fully complied with by Seller at no additional
cost to Buyer.

 

7. Cabin Sound Level:

The Falcon 2000EX EASy Aircraft is completed with an overall interior cabin
sound level design goal of 56 dB (SIL) measured as the average cabin sound level
at FL 410 at a speed of .80 Mach. The Aircraft will be tested in accordance with
Seller’s standard procedures, and the average speech interference level will be
based upon the arithmetic average of the sound pressure levels in the 1000, 2000
and 4000 HZ octave bands. The cabin sound level design goal will be influenced
by the interior materials selected by the Buyer, and such interior materials
will have an impact on the final sound levels, which are achieved. Throughout
the production process, Seller will advise the Buyer of the projected effects of
interior materials on noise levels at the time the materials are selected by the
Buyer.

Seller shall use its best efforts to deliver the Aircraft to Buyer with a cabin
sound level no higher than 57 dB (SIL), and Buyer shall not be obligated to
accept the Aircraft if the interior cabin sound level exceeds 57 dB (SIL)
measured as described above. In the event the interior cabin sound level exceeds
the 59 dB (SIL), Buyer shall have the option of terminating this Agreement by
written notice to Seller, whereupon Seller shall promptly (within three
(3) business days) return all money previously paid by Buyer hereunder. Seller
shall advise Buyer immediately if any of the interior completion materials
selected by Buyer will have an adverse impact on the final sound levels of the
Aircraft. In such event, Seller shall offer Buyer similar alternative materials
which would not adversely affect the final sound levels of the Aircraft.

 

8. Demonstration Flight:

Seller shall provide Buyer with a demonstration flight on a Falcon 2000EX
aircraft. The details of such flight shall be finalized subsequent to the
execution of this Agreement and shall be mutually agreeable to the parties.
Buyer hereby agrees to reimburse Seller for flight hours flown during such trips
including any positioning and/or deadheading flights, at Seller’s hourly demo
rate of US$2,500.00 per flight hour for U.S. domestic flights and US$3,000.00
per flight hour for international flights. The hourly demo rate represents
reimbursement of direct operating costs as allowed by FAR 91.501, but does not
include



--------------------------------------------------------------------------------

EXHIBIT 6 … 2000-05-07191

Page 9 of 13

 

any federal, state, or local taxes, which may apply. Such flight hours shall be
conducted in accordance with FAR 91-501 as a “Time Sharing Agreement.” This
hourly demo rate represents reimbursement of direct operating costs as allowed
by FAR 91.501. Such amount may be increased by any applicable federal, state, or
local taxes.

Such charge, in addition to any prior demonstration flight charges incurred by
Buyer, shall be waived by Seller if Buyer completes its purchase of the
Aircraft.

 

9. Intentionally Omitted.

 

10. Specification:

As a clarification of the note appearing on page 2 of Exhibit 1, Seller will
accomplish any substitution of equipment only after notice to and consent by
Buyer. Buyer shall not unreasonably withhold such consent if the substituted
equipment, in Buyer’s reasonable discretion: (a) is equivalent to or improves
the Aircraft, (b) does not inhibit Aircraft performance or adversely affect the
value, stability, control, utility, maintenance or appearance of the Aircraft in
any way, (c) shall not affect the Scheduled Delivery Date, and (d) shall not be
inconsistent with the Outfitting Specification. The total purchase price will
not be increased as a result of any such changes and all costs and expenses for
or related to such changes will be borne by Seller.

 

11. New Aircraft:

Except for flight hours accumulated during normal manufacturing, maintenance,
ferry and flight test activities (approximately thirty-five (35) hours), the
Aircraft and its engines (including the APU) will be new as of the Delivery Date
to Buyer. Further, all parts, equipment, accessories and components installed on
the Aircraft at the Delivery Date shall be new, except that Seller reserves the
right to substitute serviceable components, equipment, accessories and parts on
the Aircraft in the event of a failure or malfunction to a part or component
during completion of the Aircraft. Seller shall notify Buyer of the installation
of each such serviceable part and such part(s) shall qualify for full warranty
protection in accordance with Exhibit 2 of this Agreement. Any serviceable
components, equipment, accessories and parts installed on the Aircraft at the
time of delivery shall be replaced by Seller with a new part at the earliest
practicable date at no cost to Buyer.

 

12. Avionics:

Seller represents that the FMS and all other avionics on the Aircraft shall be
equipped with the latest software version available and certified for
installation and operation (for its intended use) on the Falcon 2000EX EASy as
of the Delivery Date at no additional expense to Buyer.



--------------------------------------------------------------------------------

EXHIBIT 6 … 2000-05-07191

Page 10 of 13

 

13. Optional Equipment:

In the event that, prior to the Delivery Date of the Aircraft, any chargeable
optional equipment selected by Buyer becomes a non-chargeable optional equipment
as determined and published by Seller, and Seller does not increase the price of
the basic aircraft to account for the installation of such non-chargeable
optional equipment, then Buyer shall receive a corresponding credit to make such
optional equipment free of charge.

 

14. Aircraft Maintenance:

Seller represents and warrants that the Aircraft’s maintenance is, and will be
on the Delivery Date, up-to-date under the manufacturer’s recommended
maintenance program in accordance with FAR 91.409 (f) (3). Except for the
components listed in the aircraft inspection handbook, all airframe maintenance
periods shall commence as of the Delivery Date. Seller further represents that
all Aircraft systems are, and will be on the Delivery Date, properly
operational. Additionally, Seller agrees that all two (2) year calendar-based
maintenance items will be complied with no earlier than thirty (30) days prior
to the Delivery Date at no additional cost.

 

15. Guarantee:

Seller shall deliver to Buyer the fully executed guarantee of its parent
company, Dassault Aviation, in the form annexed hereto as Exhibit 12 (the
“Guarantee”), no later than forty-five (45) days after the date of execution of
this Agreement. If Seller fails to provide such Guarantee to Buyer within such
period, Buyer shall have the option of terminating this Agreement by written
notice to Seller, whereupon Seller shall promptly (within two (2) business days)
return all money previously paid by Buyer hereunder with interest. Such interest
shall be calculated at the same rate and under the same conditions as set forth
in paragraph 17.1 (DEFAULT) of this Agreement.

 

16. Aircraft Condition:

Seller represents and warrants that the Aircraft will, at no additional cost to
Buyer, comply with the following as of the Delivery Date:

 

  (a) The Aircraft shall be airworthy with all systems properly and fully
operational in accordance with its FAA certification.

 

  (b) The engines shall: (i) each bear a stamp reflecting a manufacture date no
earlier than fifteen (15) months prior to the Scheduled Delivery Date; (ii) not
have been previously rejected for installation on any aircraft by anyone,
including, but not limited to, Honeywell or Seller or any of Seller’s customers
due to damage or a failure to conform to the engine’s specifications unless
otherwise agreed to by Buyer in writing; (iii) have reasonably matched serial
numbers with identical modification status; (iv) have been installed on the
Aircraft as of the initial flight test at the issuance of the Certificate of
Airworthiness; (v) not have been previously placed in service on any delivered
aircraft; and (vi) shall have all outstanding Airworthiness Directives complied
with. Notwithstanding the above, Seller and/or the Manufacturer shall have the
right to remove any engine installed on the Aircraft at any time prior to the
Delivery Date in order to perform required maintenance, service bulletin
compliance and the like.



--------------------------------------------------------------------------------

EXHIBIT 6 … 2000-05-07191

Page 11 of 13

 

  (c) The Aircraft shall be fully capable of all current international operating
standards, including Minimum Navigation Performance Specifications (MNPS),
Reduced Vertical Separation Minimums (RVSM), National Air Traffic Services
(NATS), B-RNAV (RNP-5) and RNP 10 compliant. The Aircraft shall be fully capable
of all domestic operations permitted under Federal Aviation Regulations,
including Domectic Reduced Vertical Separation Minimums (DRVSM).

 

  (d) All radios shall be capable of tuning in 8.33 kHz increments and shall
comply with all FM immunity requirements.

 

  (e) All Seller identified product enhancements released prior to the Delivery
Date as standard in all new Falcon 2000EX aircraft and which do not involve a
price increase, shall, at Buyer’s election, be incorporated into the Aircraft
prior to the Delivery Date.

 

  (f) The Aircraft and its parts shall be free from defect in manufacturing
design and workmanship.

 

  (g) The Aircraft shall conform to the Falcon 2000EX Type Certificate issued by
the FAA and the terms of this Agreement.

 

  (h) The Aircraft shall have no damage history, except as set forth in
Section 2 of this Purchase Agreement.

 

  (i) The Aircraft shall be capable of the highest certified maximum gross
takeoff weight for this model at the time of delivery to Buyer.

 

17. Infringement:

The following terms apply to any infringement, or claim of infringement of any
patent, trademark, copyright, trade secret, or other proprietary interest based
on the manufacture, installation, use, lease, or sale of any information,
process or material, or program documentation furnished to Buyer under this
Purchase Agreement or in contemplation of this Purchase Agreement (“Patent”).
Seller shall indemnify and hold Buyer and its officers, directors, employees,
shareholders and affiliates harmless for any loss, damage or expense arising out
of any actual or alleged infringement of any U.S. or foreign Patent. In the
event that a final injunction shall be obtained prohibiting Buyer’s use of the
Aircraft or the use of any item purchased under this Purchase Agreement and
covered by Seller’s indemnity under this Section 17 by reason of infringement of
any Patent as aforesaid, Seller at its option and expense, shall either:

 

  (a) procure for Buyer the right to continue to use the Aircraft or any item
purchased under the Purchase Agreement; or

 

  (b) replace or modify the infringing item so that there is no Patent
infringement as to such item.



--------------------------------------------------------------------------------

EXHIBIT 6 … 2000-05-07191

Page 12 of 13

 

Seller represents and warrants to Buyer that it is not aware of any claim that
the Aircraft or any component incorporated therein infringes any Patent. The
Seller shall defend or settle, at its own expense, any action or suit for which
it is responsible under this clause. Each party shall notify the other promptly
of any claim of infringement and shall cooperate with each other in every
reasonable way to facilitate the defense of any such claim.

 

18. Duration of Engine Warranty:

Notwithstanding the terms and conditions set forth in Exhibit 3 to the
Agreement, Seller hereby confirms and commits that regarding the engines
installed on the Aircraft and their respective warranty, Seller shall ensure
that the duration of the engine warranty contained in Exhibit 3 shall be sixty
(60) months or three thousand (3,000) operating hours from the Delivery Date to
Buyer.

 

19. APU Warranty Duration:

Notwithstanding the terms and conditions set forth in Exhibit 4 to the
Agreement, Seller hereby confirms and commits that regarding the APU installed
on the Aircraft and its respective warranty, Seller shall ensure that the
duration of the APU warranty contained in Exhibit 4 shall be sixty (60) months
or two thousand (2,000) operating hours from the Delivery Date to Buyer.

 

20. Interior Certification:

Seller’s primary means to certify the interior of the Aircraft shall be per FAA
Supplemental Type Certificates. FAA Form 337 Field Approvals shall be used on a
limited/as needed basis at Seller’s reasonable discretion.

 

21. Warranty:

Except for warranty work on the Aircraft’s interior cabin furnishings and
exterior paint, Seller agrees that Buyer may utilize Mountain Aviation Inc.’s
(“MA”) fully qualified mechanics and technicians who are properly licensed and
have successfully completed the initial authorized training course identified by
Seller as described in Section 13 of this Agreement in order to accomplish the
warranty labor contemplated by Article 3B of Exhibit 2 to this Agreement with
respect to the Aircraft. Further, MA agrees to utilize the appropriate tooling
and documentation identified by Seller’s customer service and warranty
departments during the warranty period described in Article 3B. In such event,
Seller shall provide Buyer with a credit to its account equal to Seller’s
standard time allowances for said warranty work multiplied by Seller’s then
prevailing labor rate or MA’s then prevailing labor rate, whichever is lower.

 

22. Parts Removal During Outfitting:

During the outfitting of the Aircraft, Seller shall use its best efforts not to
remove or permit any other party to remove, any part or component from the
Aircraft without Buyer’s prior consent which shall not be unreasonably withheld,
delayed or conditioned.



--------------------------------------------------------------------------------

EXHIBIT 6 … 2000-05-07191

Page 13 of 13

 

23. Recommended Service Bulletins:

No later than 10 months prior to the Scheduled Delivery Date, representatives of
Seller and Buyer shall review all of the Aircraft manufacturer’s Recommended
Service Bulletins (including any Recommended Service Bulletins issued by the
Aircraft manufacturer for the EASy avionics) which have been issued as of that
date. Seller shall incorporate in the Aircraft all such Recommended Service
Bulletins at no additional cost to Buyer. Any additional Recommended Service
Bulletins which are issued and/or requested by Buyer within the 10 month period
prior to the Scheduled Delivery Date shall be incorporated at Seller’s expense;
provided, however, that Buyer shall be responsible for any incremental costs
associated with furnishing the Recommended Service Bulletins after the
outfitting of the Aircraft versus if the incorporation occurred prior to
outfitting. Buyer shall be advised of any such additional cost prior to the
incorporation of the Recommended Service Bulletin into the Aircraft and will
have the right to decline to have such Recommended Service Bulletin
incorporated. The incorporation of any such Recommended Service Bulletins are
conditioned upon availability of the applicable kit required to accomplish the
Recommended Service Bulletin in question prior to the Scheduled Delivery Date.



--------------------------------------------------------------------------------

Exhibits 1 through 5 and exhibits 7 through 12 have been omitted.